Per Curiam.
Defendant was convicted by recorder’s court jury of armed robbery contrary to CLS 1961, § 750.529 (Stat Ann 1969 Cum Supp § 28.797) and was sentenced to a 7-1/2 to 15 year prison term on May 12, 1967.
Appointed counsel filed timely claim of appeal and a brief in support of the appeal. The people have filed a motion to affirm.
Our review of the record discloses ample evidence from which the jury could have found defendant *348guilty of the offense of armed robbery as a principal, either as defined by the common law or under CL 1948, § 767.39 (Stat Ann 1954 Rev § 28.979). The jury was not required to be instructed that they could find defendant guilty only under that statute. It is manifest that the question sought to be reviewed, on which the decision of the cause depends, is so unsubstantial as to need no argument or formal submission.
Motion to affirm is granted.